FILED
                              NOT FOR PUBLICATION                            JAN 03 2013

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



CEDRIC GREENE, Jr.,                               No. 12-16450

                Plaintiff - Appellant,            D.C. No. 1:09-cv-00336-MJS

  v.
                                                  MEMORANDUM *
B. SANDERS; et al.,

                Defendants - Appellees.



                     Appeal from the United States District Court
                         for the Eastern District of California
                     Michael J. Seng, Magistrate Judge, Presiding **

                            Submitted December 19, 2012 ***

Before:         GOODWIN, WALLACE, and FISHER, Circuit Judges.

       Former California state prisoner Cedric Greene, Jr., appeals pro se from the

district court’s judgment following a jury trial in his 42 U.S.C. § 1983 action


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
alleging violations of his Eighth Amendment rights. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion a ruling on a motion to

continue, Danjaq LLC v. Sony Corp., 263 F.3d 942, 961 (9th Cir. 2001), and we

affirm.

      The district court did not abuse its discretion in denying Greene’s motion for

a continuance because Greene had not demonstrated diligence in his efforts to

prepare his defense prior to the date set for trial, a continuance on the day of trial

would have seriously inconvenienced the court and defendants, and Greene has

failed to establish that he was prejudiced by the denial. See United States v. Flynt,

756 F.2d 1352, 1359 (9th Cir. 1985).

      AFFIRMED.




                                            2                                     12-16450